Notice of Pre-AIA  or AIA  Status
	Claims 1-20 have been examined.
	The present application is being examined under the pre-AIA  first to invent provisions.
	Note that Claim 20 is newly added by Applicant’s current amendment. Therefore, it was not rejected in the prior action. As such, the new rejection of that claim is a new ground of rejection that is necessitated by the amendment that added it. Therefore, the rejection of the claims is properly FINAL.

Double Patenting
	Claims 1 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of Chang et al. (Patent Number: 8,285,656 B1; Dated: 09 OCT 2012; Class: 706; Subclass: 015).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 8,285,656 B2.


Claim 1

Instant Application
16/591,995

U.S. Patent No. 8,285,656 B1
Examiner's Note
1. An automated system for verifying data comprising:
Claim 1
1. An automated system for verifying data comprising:

select at least a portion of data to be verified, wherein the data is located by searching content of a plurality of internet data sources using at least one of web crawling or web scraping; and
Claim 1
a data selection module configured to select at least a portion of data to be verified, wherein the data is associated with an individual; and
Note: The word “individual” is an adjective that is not grammatically associated with any noun. Therefore, it could mean an individual anything, within the scope of the Specification. Since the data are being processed by an individual data selection module, the data are associated with that “individual” module.
select one or more data verification methods, 
Claim 1
an artificial intelligence module configured to select one or more data verification methods,

based on prior results of the use of the one or more data verification methods, from web-crawling, 
Claim 1
based on prior results of use of one or more data verification methods, from web-

wherein the data is verified, updated, or appended as a result the application of the one or more selected data verification methods to the selected portion of the data.
Claim 1
wherein the at least a portion of the data is verified, updated, or appended as a result of application of the one or more selected data verification methods to the selected at least a portion of the data.




Claim 20

Instant Application
16/591,995

U.S. Patent No. 8,285,656 B1
Examiner's Note
20. computerized method comprising:
Claim 1
1. An automated system for verifying data comprising:

selecting at least a portion of data to be verified, wherein the data is located by 
Claim 1
a data selection module configured to select at least a o be verified, wherein the data is associated with an individual; and
Note: The word “individual” is an adjective that is not grammatically 
selecting one or more data verification methods,
Claim 1
an artificial intelligence module configured to select one or more data verification methods,

based on prior results of the use of the one or more data verification methods, from web-crawling, tele-verification, agent web verification, direct-mail verification, email verification, and in-person verification to apply to the selected portion of the data, 
Claim 1
based on prior results of use of one or more data verification methods, from web-crawling and one or more of tele-verification, agent web verification, direct-mail verification, email verification, and in-person verification to apply to the selected at least a portion of the data,

wherein the data is verified, updated, or appended as a 
Claim 1
wherein the at least a portion of the data is verified, updated, or appended as a result of application of the one or more selected data verification methods to the selected at least a portion of the data.



Claim Objections
	Claims 2-19 are objected to for being dependent on a rejected claim.

Response to Arguments
	Applicant's arguments filed 25 MAY 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
A.    Double Patenting Rejection
Applicant will defer the decision of whether to file a terminal disclaimer in view of the obviousness-type double patenting rejection over U.S. Patent No. 8,285,656 until Claim 1 as amended and the newly added claims of the present application are considered to be otherwise allowable.

	The rejection of Claim 1 stands. Newly added Claim 20 is rejected on the same basis. This action is made FINAL.

Argument 2
B.    New Claims
Applicant respectfully submits that the new claims are patentable at least because of the dependency from a patentable base claim, where relevant. New claims are also patentable because of the additional features recited therein.

	Newly added Claim 20 is rejected on the same basis.
	This action is made FINAL.
	Claims 2-19 are objected to for being dependent on a rejected claim.

Argument 3
C.    No Disclaimers or Disavowals
Although the present communication may include alterations to the application or claims, or characterizations of claim scope or referenced art, Applicant is not conceding in this application that previously pending claims are not patentable. Rather, any alterations or characterizations are being made to facilitate expeditious prosecution of this application. Applicant reserves the right to pursue at a later date any previously pending or other broader or narrower claims that capture any subject matter supported by the present disclosure, including subject matter found to be specifically disclaimed herein or by any prior prosecution. Accordingly, reviewers of this or any parent, child or related prosecution history shall not reasonably infer that Applicant has made any 

	Candor before the office is required.
	Therefore, party admissions are party admissions; truth is truth. 
	Anything other than proper candor before the office is outside of required conduct.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.
                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
30 JUL 2021